Citation Nr: 1331883	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-31 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to an increased rating for a left shoulder disability, currently rated 10 percent.

4.  Entitlement to an initial increased rating for inguinal hernia repair residual scarring, current rated 10 percent.

5.  Entitlement to an increased rating for bilateral inguinal hernias, rated as 0 percent with the exception of from June 29, 2009, to July 31, 2009, when it was rated 100 percent rating.

6.  Whether a reduction rating for a left heel plantar wart from 10 percent to 0 percent, effective August 1, 2010, was proper.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to November 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January 2010 and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  The Board has reviewed the claims file and Virtual VA electronic claims file.


FINDING OF FACT

Social Security Administration records show that the Veteran died in July 2013.


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal.  As a matter of law, a Veteran's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal of his claims on the merits has become moot and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of the Veteran's claim or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  Dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  A request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A concerning substitution when a claimant dies on or after October 10, 2008).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  An eligible person seeking substitution in an appeal that has been dismissed by the Board due to the claimant's death should file a request for substitution with the RO from which the claim originated.


ORDER

The appeal is dismissed.



		
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


